Exhibit 10.7

Execution Version

CONSENT AGREEMENT

This Consent Agreement (this “Agreement”), made this 17th day of January, 2014,
(the “Effective Date”), is by and among the Federal Home Loan Mortgage
Corporation a corporate instrumentality of the United States (“Freddie Mac”),
Green Tree Servicing LLC, a limited liability company formed and existing under
the laws of the State of Delaware, whose chief executive office is located at
345 Saint Peter Street, 1100 Landmark Towers, Saint Paul, Minnesota 55102
(“Servicer”), Green Tree Advance Receivables III LLC, a special purpose entity
formed as a Delaware limited liability company wholly owned by Servicer
(“Depositor”), Green Tree Agency Advance Funding Trust I, a Delaware statutory
trust with Depositor as its sole owner (“Assignee”), Wells Fargo Bank, N.A., not
in its individual capacity but solely as indenture trustee for holders of notes
to be issued by Assignee (“Indenture Trustee”) pursuant to the Indenture dated
as of January 16, 2014 between Assignee and Indenture Trustee; the foregoing are
hereinafter referred to individually as a “Party” and collectively as the
“Parties”.

W I T N E S S E T H

WHEREAS, Servicer, in order to obtain funding for advances subject to
reimbursement from Freddie Mac (the “Financing”), desires to assign to
Depositor, which in turn shall assign to Assignee (such assignments, together,
being herein called the “Reimbursement Assignments”), all of Servicer’s present
and future rights, as expressly set forth in, and subject to the limitations of,
the Guide (defined below) and/or the Purchase Documents (as defined in the
Guide) to reimbursement for advances of delinquent principal and interest
(subject to the provisions of Section 3 of this Agreement), advances of taxes
and insurance, and all other advances including foreclosure and liquidation and
related expenses (collectively, the “Reimbursement Amounts”), required to be
made by Servicer under the Guide and/or the Purchase Documents, including, but
not limited to, the requirements of Guide Chapter 71, and Guide Sections 76.21
and 56.10, or other replacement Sections or Chapters, if any (including, without
limitation, the requirements of other Guide Chapters or Sections governing
reimbursement of advances), with respect to Mortgages serviced for Freddie Mac
under Seller/Servicer Number 158586 related to the Mortgage loans specifically
identified in Schedule A hereto, as may be amended from time to time, (such
rights and Reimbursement Amounts are herein collectively called the
“Reimbursement Rights”), which Schedule A is in the form of a print-out of an
exchange of e-mails between Servicer and Freddie Mac (the “E-Mail Exchange”),
with an attached spread sheet identifying, by Freddie Mac loan number, the
applicable Mortgage loans subject to this Agreement, as such spread sheet may be
amended by mutual agreement signed by all Parties hereto;

WHEREAS, Assignee and Indenture Trustee, have entered into an Indenture, dated
as of January 16, 2014 between Assignee and Indenture Trustee, (the “Indenture”,
a true and correct copy of which has been provided to Freddie Mac), pursuant to
which, among other things, Assignee granted to Indenture Trustee, on behalf of
the holders of the Notes (as defined in the Indenture and sometimes referred to
as the “Secured Parties”), a security interest in, among other things, the
Reimbursement Rights (such pledge of the Reimbursement Rights under the
Indenture, together with the Reimbursement Assignments, the “Reimbursement
Assignments and Pledge”);

 

1



--------------------------------------------------------------------------------

WHEREAS, under the terms of the Freddie Mac Single-Family Seller/Servicer Guide
(the “Guide”), to which Servicer is a party, Freddie Mac’s consent is required
with respect to the grant of such Reimbursement Assignments and Pledge; and

WHEREAS, Servicer has requested that Freddie Mac consent to (a) Servicer’s
assignment of the Reimbursement Rights to Depositor and Depositor’s assignment
of the Reimbursement Rights to Assignee, in each case pursuant to the terms and
provisions of the Receivables Sale Agreement (as defined in the Indenture) and
the Receivables Pooling Agreement (as defined in the Indenture), as applicable,
and (b) Assignee’s grant of the Reimbursement Assignments and Pledge pursuant to
the terms and provisions of the Indenture, and Freddie Mac is willing to do so,
in consideration of the acknowledgments, promises, undertakings, covenants,
warranties and representations on the part of Servicer set forth in this
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

1. Recitals; Consent to Reimbursement Assignments and Pledge. The recitals above
are hereby incorporated herein by this reference, as a substantive contractual
part of this Agreement. In reliance upon the covenants, representations and
warranties of Servicer set forth in this Agreement and/or in the Purchase
Documents, and subject to the terms and conditions stated herein, Freddie Mac
consents to (a) Servicer’s assignment of the Reimbursement Rights to Depositor,
and (b) Depositor’s assignment of the Reimbursement Rights to Assignee, in each
case pursuant to the terms and provisions of the Receivables Sale Agreement (as
defined in the Indenture) and the Receivables Pooling Agreement (as defined in
the Indenture), as applicable, and the grant by Assignee of the Reimbursement
Assignments and Pledge. Servicer agrees to provide, from time to time, promptly
upon request, such information as Freddie Mac may reasonably request, including
(without limitation) the identity of Assignee, the information outlined on
Schedule B (including updates of same), and the terms and conditions of the
Reimbursement Assignments and Pledge and the structured finance arrangement
pursuant to which the Financing will occur, provided, however, that Servicer
shall not be obligated to disclose the interest rate or other confidential
pricing information regarding such structured finance arrangement. The execution
and delivery of this Agreement by Servicer constitutes notice to Freddie Mac of
such assignments and pledges, and the execution and delivery of this Agreement
by Freddie Mac constitutes acknowledgment that Freddie Mac has received such
information to grant its consent, including without limitation the terms and
conditions of the Reimbursement Assignments and Pledge and the structured
finance arrangement pursuant to which such Reimbursement Assignments are
financed.

In addition, Freddie Mac hereby acknowledges and consents, subject to the terms,
provisions and conditions of this Agreement, that prior to the Termination Date
(as defined below), Freddie Mac will not consent to (x) the assignment by
Servicer of the Reimbursement Rights to any party (other than a Party to this
Agreement), or (y) any other transaction with any party that is not a Party to
this Agreement relating to Servicer’s rights with respect to the Reimbursement
Rights

 

2



--------------------------------------------------------------------------------

(including, without limitation, any transaction evidenced by a consent agreement
in form and substance comparable to this Agreement). “Termination Date” means
the earlier to occur of (i) payment in full by Freddie Mac or other
reimbursement of all outstanding Reimbursement Amounts (which payment shall be
made as and when required by the Guide and/or any other applicable Purchase
Documents absent the existence of an assignment of the Reimbursement Rights but
without regard to any default by the Servicer) following termination by Freddie
Mac as contemplated in Section 7 of this Agreement or pursuant to Section 17 of
this Agreement, and (b) the provision by Indenture Trustee, on behalf of the
Secured Parties, of a written notice to Freddie Mac (the “Indenture Trustee
Final Notice”) that the Indenture has been satisfied and discharged in full
(from whatever source), provided that (I) Indenture Trustee shall give Freddie
Mac prompt written notice of the satisfaction and discharge in full of the
Indenture, and (II) Freddie Mac shall be entitled, from time to time, to submit
a written inquiry to Indenture Trustee as to whether the satisfaction and
discharge in full of the Indenture has occurred.

2. Freddie Mac’s Subordination of Right of Setoff. Notwithstanding anything to
the contrary in the Guide, Freddie Mac, Servicer, Depositor, Assignee, and
Indenture Trustee agree that to the extent of the Financing, Freddie Mac will
not set off or net any claims it might have against Servicer or any Affiliate of
Servicer (as defined below), or payments due to Freddie Mac from Servicer or any
Affiliate of Servicer, from (i) reimbursements Freddie Mac owes to Servicer or
any Affiliate of Servicer, on account of the Reimbursement Rights, (ii) amounts
that Servicer receives from a transferee servicer pursuant to Sections 56.10(c)
and (d) of the Guide on account of Reimbursement Rights, or (iii) amounts that
Servicer receives upon subsequent receipt of any Principal and Interest Payments
(as such term is defined in the Guide), on account of the Reimbursement Rights;
provided however, that Secured Party agrees that if Servicer receives
reimbursements as described in (ii) and (iii) above in this sentence, and such
payments are duplicative (that is, Servicer is being reimbursed twice for the
same advances), then Secured Party will promptly return the excess payments to
Freddie Mac. As used herein, (x) “Affiliate of Servicer” means, with respect to
Servicer, any Person directly or indirectly controlling, controlled by or under
common control with Servicer, and (y) “Person” means an individual, corporation,
limited liability company, partnership, joint venture, trust or unincorporated
organization). Upon the earlier to occur of (A) the payment in full (from
whatever source) of the Notes (as defined in the Indenture), or (B) Freddie
Mac’s receipt of an Indenture Trustee Final Notice, Freddie Mac may, in its sole
and absolute discretion, set off against the Reimbursement Rights (that is,
subtract from the amount of the Reimbursement Rights) the amounts of any and all
damages, fees, costs and expenses relating to defaults and/or outstanding
obligations of Servicer (and/or of any Affiliate of Servicer) due and owing to
Freddie Mac, including, but not limited to, amounts owed to Freddie Mac for any
mortgage loan repurchases or claim amounts arising under any other agreement
between Servicer (and/or of any Affiliate of Servicer) and Freddie Mac.

3. Payment to Servicer. During the term of this Agreement, all payments, if any,
made by Freddie Mac relating to the Reimbursement Rights will be paid directly
to the blocked account described in Schedule C hereto (the “Blocked Account”).
Servicer will be deemed, by virtue of Servicer’s execution of this Agreement, to
have specifically and irrevocably consented to any directed payment of the
Reimbursement Rights to the Blocked Account until such time as the Indenture
Trustee Final Notice shall have been delivered, and Freddie Mac will have no
obligation to confirm with Servicer any such direction or payment. For the
avoidance of doubt,

 

3



--------------------------------------------------------------------------------

(i) the Guide requires that Freddie Mac remit to Servicer reimbursement for
advances of taxes and insurance and certain other advances, including
foreclosure and liquidation and related expenses, required to be made or
incurred by Servicer pursuant to the Guide and/or the Purchase Documents; and
(ii) although the definition of “Reimbursement Amounts” does include the
reimbursement of advances for delinquent principal and interest payments
required to be made by Servicer pursuant to the Guide and/or the Purchase
Documents, any such reimbursement from Freddie Mac will be in the form of either
(i) crediting delinquent Principal and Interest Payments (as such term is
defined in the Guide) advanced with respect to the Mortgage loans against
amounts otherwise required to be remitted by Servicer to Freddie Mac, in which
case the old advances shall be deemed reimbursed and the full amount of the new
advances without regard to the credit shall be deemed to have been remitted,
such that Servicer shall remain entitled to reimbursement of the new advance
amount as if such new advance amount had been an out-of-pocket payment, or
(ii) permitting Servicer to reimburse itself for delinquent principal and
interest advanced with respect to the Mortgage loans by netting those amounts
from amounts otherwise required to be remitted by Servicer to Freddie Mac, in
which case the old advances shall be deemed reimbursed and the full amount of
the new advances without regard to the amount netted shall be deemed to have
been remitted, such that Servicer shall remain entitled to reimbursement of the
new advance amount as if such new advance amount had been an out-of-pocket
payment. Issuer, Depositor and Servicer acknowledge and agree that, to the
extent not previously reimbursed in cash, such amounts credited or netted with
respect to delinquent principal and interest advanced shall be deposited by
Servicer directly into the Blocked Account for the benefit of the Noteholders in
accordance with the terms of the Indenture.

4. Purpose of Reimbursement Assignment; No Additional Interests in Reimbursement
Rights. Servicer, Depositor, and Assignee covenant to Freddie Mac that the
Reimbursement Assignments and Pledge will only be made pursuant to the terms of
this Agreement and the Indenture, provided that in the event of a conflict
between this Agreement and the Indenture, the provisions of this Agreement shall
prevail. Servicer, Depositor, and Assignee each represents, warrants and
covenants (as applicable to each such entity) that, other than the Reimbursement
Assignments and Pledge, none of such entities has, or will, sell, grant or
convey to any other Person any interest whatsoever in the Reimbursement Rights;
provided, that, upon the occurrence and during the continuance of an “Event of
Default” under the Indenture, Indenture Trustee may, in connection with the
enforcement of the Reimbursement Assignments and Pledge and its exercise of
remedies pursuant to the Transaction Documents and applicable law, including,
without limitation, applicable provisions of the Uniform Commercial Code
(“UCC”), sell the Reimbursement Rights to an approved Freddie Mac
Seller/Servicer or such other person or entity approved in writing by Freddie
Mac in advance of such conveyance, which approval may be granted or withheld by
Freddie Mac in its sole and absolute discretion.

5. Filing of Financing Statement. In recognition of the structured finance
arrangement discussed herein, Servicer, Depositor and Assignee agree to insert
(and Freddie Mac agrees not to object to) language similar to that presented
below in any financing statement filed by Indenture Trustee or Servicer, naming
Servicer as debtor, under the UCC with respect to the Reimbursement Assignments
and Pledge:

“The Security Interest perfected by this financing statement is subject and
subordinate, in each and every respect, to all rights, powers, and prerogatives
of Freddie Mac under and

 

4



--------------------------------------------------------------------------------

in connection with (i) the terms and conditions of that certain Consent
Agreement dated as of January 17, 2014 (the ‘Consent Agreement’), with respect
to the ‘Reimbursement Assignments and Pledge’ of the ‘Reimbursement Rights’ (as
such terms are defined in the Consent Agreement), by and among Freddie Mac,
Green Tree Servicing LLC, Green Tree Advance Receivables III LLC, Green Tree
Agency Advance Funding Trust I (acting through Wilmington Trust, National
Association, its Owner Trustee) and Wells Fargo Bank, N.A., and (ii) the terms
and conditions of the Purchase Documents as defined in the Freddie Mac Single
Family Seller/Servicer Guide, as it may be amended from time to time, other than
as set forth pursuant to the express terms and provisions of the Consent
Agreement.”

6. Non-Applicability of Transaction Documents. Each of the Parties hereto
agrees, and expressly acknowledges its understanding, that Freddie Mac shall not
be bound in any way whatsoever by any terms or provisions of the Indenture or
any other transaction document pursuant to which the Reimbursement Assignments
and Pledge are created (the Indenture and any such other agreement are herein
called the “Transaction Documents”), and that in the event of an actual or
apparent conflict between the provisions of the Transaction Documents and the
provisions of this Agreement with respect to the respective rights or
obligations of Servicer, Depositor or Assignee, the provisions of this Agreement
shall govern. Furthermore, each of the Parties hereto covenants and agrees not
to amend, modify or supplement the Indenture or any other Transaction Document
without the prior written consent of Freddie Mac, which consent may be granted
or withheld in Freddie Mac’s sole and absolute discretion; if Freddie Mac
determines that any such amendment, modification or supplement would not be
materially adverse to Freddie Mac in any respect, including without limitation,
with respect to Freddie Mac’s rights and agreements hereunder, then Freddie Mac
will grant such consent as soon as reasonably practicable.

7. Continuation of Security Interest in Proceeds. Each of the Parties agrees,
and expressly acknowledges its understanding, that if Freddie Mac exercises its
right to suspend or terminate Servicer’s eligibility to service Mortgage loans
for Freddie Mac, the Reimbursement Assignments and Pledge shall continue in full
force with respect to the Reimbursement Rights, subject to the terms of this
Agreement. Freddie Mac agrees that (i) if Servicer is terminated by Freddie Mac
(or Servicer’s servicing rights related to the Reimbursement Rights are
otherwise transferred away from Servicer) pursuant to the terms and provisions
of the Purchase Documents, (ii) Servicer voluntarily resigns as servicer under
the Purchase Documents with respect to any of the Mortgage loans identified on
Schedule A, or (iii) Servicer, Depositor and/or Assignee defaults under the
Indenture or any related Transaction Documents, then the Reimbursement Rights
shall be vested in Assignee (but only to the extent that such Reimbursement
Rights would, under the Guide and/or any other applicable Purchase Documents,
have been vested, as of the applicable date of any such termination or transfer
of servicing, in Servicer absent the existence of the Reimbursement Assignments
and Pledge), and as promptly as practicable, and in any event within ten
(10) calendar days, after Freddie Mac’s giving or receipt (as applicable) of
notice of any such occurrence, Freddie Mac shall make commercially reasonable
efforts to (x) provide that all payments made or amounts payable by Freddie Mac
in respect of the Reimbursement Rights (which payments shall be made as and when
required pursuant to the Guide and/or any other applicable Purchase Documents
absent the existence of the assignment of the Reimbursement Rights) shall be
made to the Blocked Account and, if

 

5



--------------------------------------------------------------------------------

applicable, prior to any advance reimbursement payments made to the successor
servicer, and (y) enforce the provisions of Guide Section 56.10 and the
requirement that the successor servicer pay in full the aggregate Reimbursement
Rights outstanding as of the date of transfer, together with all delinquent
interest (net of prepaid interest) and delinquent principal advanced (net of
prepaid principal) to Freddie Mac by Servicer as of the effective date of the
servicing transfer and direct such successor servicer to remit such amounts to
the Blocked Account. Servicer, Depositor and Assignee hereby authorize Freddie
Mac to accept the written instructions of Indenture Trustee with respect to
payments to the Blocked Account. Freddie Mac hereby agrees that it shall
endeavor to provide each of Depositor, Assignee and Indenture Trustee, with any
notice of Servicer termination or notice of the voluntary resignation of
Servicer within ten (10) calendar days following the date thereof; provided,
however, that Freddie Mac will not be liable to any Party for failure to provide
such notice by such deadline. Assignee hereby agrees that it shall promptly
provide Freddie Mac with notice of the occurrence of any “Event of Default”
under the Indenture or any other Transaction Document.

8. Participations and Assignments. The holder of any Notes (as defined in the
Indenture) issued pursuant to the Indenture (or, if any holder of any Notes
issued pursuant to the Indenture sells one or more participations in such Notes,
or assigns a portion of such Notes or otherwise enters into any arrangement
whereby one or more entities have rights by, through, or with, such holder with
respect to the security interest created pursuant to the Reimbursement
Assignments and Pledge, any such participants and assignees) shall benefit under
this Agreement solely through (and the rights of any such participants and
assignees shall be derived solely from) Assignee and Indenture Trustee. Freddie
Mac’s only obligations relative to the Reimbursement Assignments and Pledge are
as expressly set forth in this Agreement, and (i) Freddie Mac shall have no
liability to, and no obligation hereunder to deal with, any holder of, or any
such participant or assignee in, the Notes made pursuant to the Indenture, and
(ii) Servicer hereby indemnifies Freddie Mac from and against any and all loss,
costs, damages and expenses (including, without limitation, attorneys’ fees and
costs) arising out of or relating to any claim made by any such holder,
participant or assignee in a manner other than as described in this Section 8.

9. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties concerning the subject matter hereof, and supersedes any and all prior
representations, statements, discussions and negotiations concerning such
agreements and the subject matter hereof which may have been made or which may
have occurred prior to or contemporaneous with the execution of this Agreement.

10. Amendments; Defined Terms. This Agreement may not be amended, and none of
its terms may be modified or waived, except by a writing that specifically
refers to this Agreement and that expressly states that it constitutes an
amendment, modification or waiver to this Agreement, and which is signed by the
Party or Parties against whom enforcement of the amendment, modification or
waiver is sought. Capitalized terms not defined in this Agreement shall have the
meanings ascribed to them in the Guide.

11. Severability. If any term or provision of this Agreement shall be held to be
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of all of the remaining provisions of this Agreement shall not be
affected, and the rights and obligations of the Parties shall be construed and
enforced as if this Agreement did not contain the particular term or provision
held to be invalid or unenforceable.

 

6



--------------------------------------------------------------------------------

12. Rights Cumulative. All rights granted to Freddie Mac hereunder shall be
cumulative and shall be in addition to any other rights that Freddie Mac may
have under the Purchase Documents, at law or in equity. Except as otherwise
expressly set forth in this Agreement, nothing in this Agreement is intended to
or shall be construed to amend or modify any of the terms or provisions of the
Purchase Documents or any other agreements between Servicer and Freddie Mac.

13. No Waiver. Neither delay on the part of Freddie Mac in the exercise any of
its rights hereunder, nor any partial exercise of any such right, shall
constitute a waiver of such right or of any other rights of Freddie Mac under
this Agreement.

14. Successors and Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon, and shall inure to the benefit of, the Parties hereto and their
respective successors and assigns. Notwithstanding anything herein to the
contrary, it is understood and agreed that none of Servicer, Depositor or
Assignee shall have any rights to direct Freddie Mac in any way pursuant to this
Agreement or to bring any action or proceeding against Freddie Mac pursuant to
this Agreement to enforce any of Freddie Mac’s obligations hereunder, and only
Indenture Trustee shall have the right to provide such direction or to bring any
action against Freddie Mac pursuant to this Agreement to enforce any of Freddie
Mac’s obligations hereunder.

15. Representations and Warranties. Servicer, Depositor and Assignee each hereby
represents and warrants to Freddie Mac that, as of the Effective Date, it:

(a) had no present intention of filing any petition under, initiating any
proceeding under, or otherwise seeking the protection of, the United States
Bankruptcy Code or any state law concerning bankruptcy; reorganization,
insolvency, moratorium, receivership or creditor’s rights or debtor’s
obligations generally, or making an assignment for the benefit of creditors, or
entering into a composition or similar agreement;

(b) was not insolvent within the meaning of 11 U.S.C. §101 (32);

(c) did not undertake the Reimbursement Assignments and Pledge with actual
intent to hinder, delay or defraud any entity to which the Servicer was or
became indebted on or after the date of the Reimbursement Assignments and
Pledge;

(d) will not benefit any insider of Servicer within the meaning of 11 U.S.C.
§101(31) by virtue of the Reimbursement Assignments and Pledge;

(e) had received reasonably equivalent value in exchange for undertaking the
Reimbursement Assignments and Pledge; and

(f) did not intend to incur, or did not believe that it would incur, debts that
would be beyond Servicer’s ability to pay as such debts matured.

 

7



--------------------------------------------------------------------------------

The applicable Party’s respective representations and warranties in this Section
shall survive the execution and delivery of this Agreement and are a material
inducement to Freddie Mac without which Freddie Mac would not have entered into
this Agreement and upon which Freddie Mac is entitled to rely.

16. Assignment Only with Freddie Mac’s Consent. None of Servicer, Depositor,
Assignee nor Indenture Trustee may assign its rights or obligations under this
Agreement without Freddie Mac’s prior written consent (except the pledge by
Assignee to Indenture Trustee), which consent may be granted or withheld in
Freddie Mac’s sole and absolute discretion.

17. Term and Renewal of Agreement. The term of this Agreement shall
automatically renew for successive annual terms from and after the Effective
Date; provided, however, that Freddie Mac reserves the right, at its discretion,
to terminate this Agreement upon at least thirty (30) calendar days’ prior
written notice to Servicer, Depositor, Assignee and Indenture Trustee, it being
understood that a termination under this Section 17 shall only apply to
Reimbursement Rights arising after the date of such termination such that this
Agreement shall remain effective as to any Reimbursement Rights subject to the
Transaction Documents prior to the expiration of the term of this Agreement.

18. Governing Law. This Agreement and the rights and obligations of the Parties
hereunder shall be construed in accordance with and governed by the laws of the
United States. Insofar as there may be no applicable precedent, and insofar as
to do so will not frustrate the purposes of this Agreement or the transactions
governed hereby, the local laws of the State of New York shall be deemed
reflective of the laws of the United States (without reference to the conflicts
of laws principles thereof other than Sections 5-1401 and 5-1402 of the New York
General Obligations Law). Time is of the essence as to the deadlines and
timeframes referenced in this Agreement.

19. INTENTIONALLY OMITTED.

20. For the Avoidance of Doubt. The Parties hereto agree that,
notwithstanding anything to the contrary herein, the terms and provisions of
this Agreement do not provide, and shall not be interpreted to provide, for the
assignment or conveyance of any part or all of the conditional, non-delegable
right of Servicer to service the Mortgage loans identified in Schedule A hereto
under the Guide and/or the Purchase Documents or of any proceeds resulting from
the sale or transfer of such rights to service those Mortgage loans under the
Guide or Purchase Documents.

21. Reporting Obligations of Servicer. Servicer hereby agrees to provide to
Freddie Mac (to the attention of Bryan Pommer, Vice President, Freddie Mac, 8200
Jones Branch Drive, McLean, VA 22102, or at such other addresses as Freddie Mac
may from time to time designate pursuant to written notice), on or before the
twentieth (20th) day (or, if such day is not a Business Day (as defined in the
Guide), the next succeeding Business Day) of each calendar month after the
Effective Date, a written report containing: (i) all then-outstanding amounts
secured by the Reimbursements Assignments and Pledge; (ii) a cumulative
statement showing the dates and amounts of all advances secured by the
Reimbursements Assignments and Pledge;

 

8



--------------------------------------------------------------------------------

(iii) any notice of default or event of default received or sent by Servicer in
connection with the Indenture and/or any other Transaction Document; and
(iv) such other information or documents that Freddie Mac may reasonably request
in connection with the Indenture and/or any other Transaction Document and/or
this Agreement.

22. Counterparts. This Agreement may be executed in any number of counterparts
and by different Parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original (whether such counterpart is
originally executed or an electronic copy of an original) and all of which when
taken together shall constitute one and the same agreement. The Parties hereto
agree that delivery of a counterpart of a signature page to this Agreement by
facsimile or electronic transmission shall be effective as delivery of an
original executed counterpart of this Agreement.

23. Notice. All notices that are required or are permitted under this Agreement
shall be in writing and shall be: (i) hand-delivered; (ii) mailed by certified
or registered U.S. Mail, return receipt requested, first class postage prepaid;
or (iii) sent via facsimile transmission to the Parties as follows:

if to Freddie Mac:

Freddie Mac

Single-Family Business and Information Technology

8200 Jones Branch Drive, MSD3N

McLean, VA 22102-3110

Attention: Senior Vice President, Servicing and REO

Facsimile Number: (703) 903-4506

Email: tracy_mooney@freddiemac.com

with a copy to:

Legal Division

Freddie Mac

8200 Jones Branch Drive

McLean, VA 22102

Attention: Vice President and Deputy General Counsel, Single Family Real Estate

Facsimile: (703) 903-2559

Email: jeffrey_marston@freddiemac.com

if to Servicer:

Green Tree Servicing, LLC

7360 S. Kyrene Road

Tempe, Arizona 85283 (Building 1)

Attention: President

 

9



--------------------------------------------------------------------------------

With a copy to:

Green Tree Servicing, LLC

345 Saint Peter Street, 1100 Landmark Towers

Saint Paul, Minnesota 55102

Attention: General Counsel

If to Depositor:

Green Tree Servicing, LLC

345 Saint Peter Street, 1100 Landmark Towers

Saint Paul, Minnesota 55102

Attention: General Counsel

If to Assignee:

Green Tree Servicing, LLC

345 Saint Peter Street, 1100 Landmark Towers

Saint Paul, Minnesota 55102

Attention: General Counsel

If to Indenture Trustee:

9062 Old Annapolis Road

Columbia, Maryland 21045-1951

Attention: Corporate Trust Services, Green Tree Agency Advance Funding Trust I,
Series 2014-VF1

or to such other address or facsimile number as any Party shall designate by
written notice to the other Party in the manner provided herein.

* Communications to email address are effective solely for the purposes
expressly given in the Agreement.

24. Confidentiality. Except as otherwise expressly agreed in writing by the
other Parties hereto, no Party to this Agreement shall issue or cause to be
issued any announcement, press release, or other statement, or shall voluntarily
disclose information concerning this Agreement to the press or the general
public. The foregoing shall not be deemed to prevent a Party from disclosing
this Agreement or the terms hereof: (i) in response to a court order, subpoena,
or other demand or request made in accordance with applicable law by a
governmental or quasi-governmental body having jurisdiction over such Party
(including, without limitation, the Federal Housing Finance Agency), or as
otherwise required by applicable law (including, without limitation, applicable
Federal securities law), or as that Party may deem reasonably necessary as part
of its filings of SEC Forms 8-K, 10-Q or 10-K and related disclosures to
investors (each Party will provide an advance copy to the other Parties of
appropriate excerpts of any such disclosure relating to this Agreement, except
for non-public

 

10



--------------------------------------------------------------------------------

disclosures to private investors on a confidential basis); or (ii) to such
Party’s subsidiaries, affiliates, officers, agents, representatives, attorneys,
accountants, auditors, successors, and assigns, and to qualified bidders or
investors in connection with the sale of such Party or its assets, who have a
need to know.

25. Limitation of Liability. It is expressly understood and agreed by the
Parties hereto that (a) this Agreement is executed and delivered by Wilmington
Trust, National Association, not individually or personally, but solely as Owner
Trustee of Assignee under its Trust Agreement (as defined in the Indenture), in
the exercise of the powers and authority conferred and vested in it, (b) each of
the representations, undertakings and agreements herein made on the part of
Assignee is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust, National Association but is made and intended for
the purpose of binding only Assignee, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust, National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
Parties hereto and by any Person claiming by, through or under the Parties
hereto and (d) under no circumstances shall Wilmington Trust, National
Association be personally liable for the payment of any indebtedness or expenses
of Assignee or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by Assignee under this
Consent Agreement or any related agreement.

26. Capacity of Indenture Trustee. It is expressly understood and agreed by the
Parties hereto that (a) this Agreement is executed and delivered by Wells Fargo
Bank, N.A., not individually or personally, but solely as Indenture Trustee, for
and on behalf of the Secured Parties, (b) each of Indenture Trustee’s
representations, undertakings and agreements herein are made on behalf of the
Secured Parties and are made and intended not as a personal representation,
undertaking and agreement by Indenture Trustee, (c) under no circumstances shall
Indenture Trustee be personally liable for the payment of any obligation or be
liable (absent Indentured Trustee’s willful misconduct, fraud or gross
negligence) for the breach or failure of any obligation or covenant made or
undertaken by it under this Agreement.

[Signatures appear on following pages]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Consent Agreement to be
executed and delivered by their duly authorized signatories as of the Effective
Date.

 

FEDERAL HOME LOAN MORTGAGE CORPORATION

/s/ Tracy Mooney

By (Signature)

Tracy Mooney

Typed Name

Senior Vice President

Typed Title GREEN TREE SERVICING LLC

/s/ Cheryl A. Collins

By (Signature)

Cheryl A. Collins

Typed Name

Treasurer and Senior Vice President

Typed Title GREEN TREE ADVANCE RECEIVABLES III LLC

/s/ Cheryl A. Collins

By (Signature)

Cheryl A. Collins

Typed Name

Treasurer and Senior Vice President

Typed Title

 

12



--------------------------------------------------------------------------------

GREEN TREE AGENCY ADVANCE FUNDING TRUST I By: Wilmington Trust National
Association, not in its individual capacity but solely as Owner Trustee

/s/ Dorri Costello

By (Signature)

Dorri Costello

Typed Name

Assistant Vice President

Typed Title WELLS FARGO BANK, N.A., not in its individual capacity, but solely
as Indenture Trustee

/s/ Mark DeFabio

By (Signature)

Mark DeFabio

Typed Name

Vice President

Typed Title

 

13



--------------------------------------------------------------------------------

Schedule A

COPY OF “E-MAIL EXCHANGE”

E-Mail Exchange Attached; Loan List (referred to in E-Mail Exchange) on File

 

From:      Tricia McKitty/HQ/FHLMC To:     
Pieter.H.Vanzyl@greentreecreditsolutions.com Cc:      Colin
Uckert/HQ/FHLMC@FHLMC Date:      01/16/2014 05:35 PM Subject:      Re: [Send
Secure] Green Tree Consent Agreement Loan Schedule

Pieter - I confirm receipt from GreenTree of a file containing 28,306 loans to
be added under the Consent Agreement for advance financing. Thanks.

 

LOGO [g841869exa_pg14.jpg]   

Tricia McKitty

Director, Servicing Capital

703.903.2262 (office)

571.294.8305 (mobile)

 

8200 Jones Branch Drive

McLean, Virginia 22102

 

From:   Pieter.H.Vanzyl@greentreecreditsolutions.com To:   Tricia McKitty
<tricia_mckitty@freddiemac.com> Date:   January 16, 2014 9:33:47 PM GMT Subject:
  [Send Secure] Green Tree Consent Agreement Loan Schedule Attachments:  
Freddie Mac Active Consent Agreement Loan Schedule.xlsxpic28614.gifpic18598.gif

Tricia,

See attached the loans schedule for the Consent Agreement.

Thanks

Pieter

(See attached file: Freddie Mac Active Consent Agreement Loan Schedule.xlsx)

 

14



--------------------------------------------------------------------------------

Schedule B

List of Information to be provided to Freddie Mac

Securitization Trust

Lien

UPB

Advance Category

Beginning Advance Balance

Recoveries

Advances

Ending Advance Balance

Beginning Note Balance

Ending Note Balance

Adjustments

Collection Account Balance

Weighted Average Advance Rate

 

15



--------------------------------------------------------------------------------

Schedule C

Blocked Account

Name of Bank: Wells Fargo Bank, N.A.

ABA Number of Bank: 121000248

Name of Account: Corporate Trust Clearing

Account Number at Bank: 397 077 1416

For Further Credit To: 48382801

 

S-C-1